In a letter dated June 15, 1995, to the Clerk of the Appellate Courts, respondent Jeffrey C. Sturm, of Wichita, Kansas, an attorney admitted to practice law in the State of Kansas, voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1994 Kan. Ct. R. Annot. 215). The letter was also signed by respondent’s attorney, Steven L. Islas.
On June 2, 1995, this court temporarily suspended Jeffrey C. Sturm from the practice of law pending final disposition of the disciplinary proceeding, pursuant to Supreme Court Rule 203(c)(4) (1994 Kan. Ct. R. Annot. 189). The Disciplinary Administrator’s office had requested that respondent be temporarily suspended as a result of allegations of misconduct by respondent arising out of his practice of law and injury to clients.
Respondent has been informally admonished on two separate occasions. On September 27, 1989, respondent was informally admonished in case No. B4620 for failing to communicate properly with a divorce client. On June 16,1993, respondent was informally admonished in case No. B5499 for his failure to properly communicate with his clients. At the time respondent surrendered his license to practice law, case No. 73,306 was pending before this court in which a report of a hearing panel of the Kansas Board for Discipline of Attorneys had been filed. The report recommended that respondent receive the sanction of published censure as a result of violations of the Model Rules of Professional Conduct in connection with his representation of a client in a personal injury matter.
At the time respondent surrendered his license, there were nine separate complaints scheduled for hearing on June 26-28, 1995, before a panel of the Kansas Board for Discipline of Attorneys. Three additional complaints had been received and docketed and were being investigated by the Disciplinary Administrator’s office. *1090The complaints docketed against respondent contained allegations of misappropriation of client funds, improper use of respondent’s trust account, dilatory handling of client affairs, and failing to properly communicate with clients. At the time respondent surrendered his license, he was charged in Sedgwick, Morris, and Harvey Counties with giving a worthless check, in violation of K.S.A. 1993 Supp. 21-3707.
Dated this 21st day of June, 1995.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Jeffrey C. Sturm be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice, law are hereby revoked.
It Is Further' Ordered that the Clerk of the Appellate Courts strike the name of Jeffrey C. Sturm from the roll of attorneys licensed to practice law in the State of Kansas.
-.. It Is Further Ordered that this order shall be . published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1994 Kan. Ct. R. Annot. 217).